Citation Nr: 0003590	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-42 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
paranoid schizophrenia, from October 31, 1988, to November 7, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to July 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which granted the veteran service connection for 
undifferentiated schizophrenia and initially assigned a 
noncompensable evaluation.  The veteran then perfected an 
appeal as to this initial rating.

During the pendency of this appeal, in a July 1996 rating 
decision, the RO increased the veteran's disability rating to 
10 percent, effective from February 1990.  This effective 
date was later amended in a November 1998 rating decision 
that found clear and unmistakable error as to the effective 
date of the grant of service connection.  It was then 
determined that the veteran was entitled to a 10 percent 
evaluation from October 1988 to November 6, 1996.  In a 
December 1996 rating decision, the RO then increased the 
veteran's disability rating to 30 percent, effective from 
November 7, 1996.  This evaluation was increased to 100 
percent in a January 1999 rating decision, effective from 
November 7, 1996.

Upon review of the record, the Board notes that the veteran, 
in July 1999, filed a claim for a permanent and total rating, 
in order for the veteran's daughter to avail herself of 
dependents' educational assistance.  To date, the RO has not 
addressed this issue.  As such, it is referred to the RO for 
further action, as warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to November 7, 1996, the veteran's schizophrenia 
was found to be in remission, but it was noted in June 1996 
that the veteran was impaired in both his vocational and 
interpersonal spheres.  The veteran's Global Assessment of 
Functioning (GAF) score at that time was 60.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for paranoid schizophrenia, from October 31, 1988, to 
June 6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.132, 
Diagnostic Code 9203 (1996).

2.  The schedular criteria for a 30 percent evaluation for 
paranoid schizophrenia, from June 6, 1996, to November 7, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 
9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7.

Prior to November 7, 1996, the veteran's paranoid 
schizophrenia was addressed by the schedular criteria 
applicable to rating mental disorders, generally, and 
psychotic disorders, specifically.  See 38 C.F.R. Part 4, 
§ 4.132.  Diagnostic Code 9203 (Schizophrenia, paranoid type) 
provided for a noncompensable evaluation where the psychosis 
was in full remission.  A 10 percent evaluation was warranted 
where there was evidence of mild impairment of social and 
industrial adaptability.  A 30 percent evaluation was 
warranted where there was evidence of definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
was warranted where there was evidence of considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was warranted where active psychotic 
manifestations produced severe impairment of social and 
industrial adaptability.  A maximum 100 percent evaluation 
was warranted where active psychotic manifestations were of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.

II.  Factual Background

Private medical records (dated from July 1983 to April 1984) 
document psychological treatment received by the veteran.  A 
July 1983 psychological report found the veteran to be 
guardedly behaved and somewhat irrelevant and incoherent to 
inquiries.  The veteran's wife stated that the veteran was 
too unpredictable, sometimes becoming violent toward her.  
Pursuant to testing, it was noted that the veteran's present 
level of intellectual functioning was within the defective 
level.  Projective analysis revealed a person who had failed 
to establish his own sex role.  Basically, the veteran was an 
introvert and felt inadequate in response to the demands of 
his environment.  The veteran was sensitive to criticism and 
harbored aggressive inclinations.  He was too suspicious in 
his interaction with people and had a hostile attitude toward 
his wife.  Testing also suggested that the veteran had poor 
contact with his reality.

Private medical records from the Alameda County Health Care 
Services Agency (dated in July 1988) reflect the veteran's 
reports of having lost his job because of panic problems.  It 
was noted that the veteran was depressed and that he had 
exhibited inappropriate behavior.  The veteran was prescribed 
Haldol, Elavil, and Cogentin.

Private medical records from the ACT Corporation (dated from 
May 1992 to January 1993) reflect the diagnoses of 
schizophreniform disorder and paranoid schizophrenia.  It was 
consistently noted that the veteran was cooperative and that 
he denied violent ideations, suicidal and homicidal 
ideations, and sensory hallucinations.  The veteran reported 
doing well on medication.  He was continued on Haldol and 
Navane.

The veteran's October 1993 VA psychiatric examination 
reflects the veteran's use of medication (Navane twice a day) 
in connection with his schizophrenia, as well as the 
veteran's once monthly visits with a psychiatrist.  It was 
noted that the veteran had no specific complaints.  It was 
also noted that the veteran had a bachelor's degree from a 
university in the Philippines.  He stated that he had men and 
women friends and that he spent his time reading and watching 
television.  The veteran was fearful of going to bed while it 
was dark and would instead go to bed at dawn.  He would then 
awaken later in the day and go to his janitorial job.  Mental 
status examination found the veteran to be of at least 
average intelligence.  There were no psychotic productions 
during the interview, such as thought disorder, bizarre 
mannerisms, or inappropriate affect.  The veteran was quite 
passive and cried for an extended time when his wife and 
daughter were mentioned.  The veteran could think well in the 
abstract and could calculate quite well.  His judgment seemed 
good, in that he wanted to improve his lot by getting another 
job in avionics.  It was noted that the veteran's insight 
seemed to be lacking.  The Axis I diagnosis was 
schizophrenia, undifferentiated, in remission.  The examiner 
commented that the veteran was a fearful and intelligent man 
whose schizophrenia was now in remission.  The veteran was 
followed at ACT and took psychotropic drugs.  It was also 
noted that the veteran was certainly capable of managing his 
own affairs, both legal and financial.

The veteran's June 1996 VA psychiatric examination reflects 
the veteran's complaints of chronic tension, especially 
noticeable in his back and neck.  He felt worse when it was 
hazy and cold.  The veteran stated that he slept well and 
that he had a good appetite.  His mood had improved, although 
he had been depressed in the past.  The veteran also stated 
that he was isolated and stayed by himself.  He did not talk 
to others and had troublesome thoughts about his future.  It 
was noted that he currently took Paxil and Restoril.  The 
veteran reported occasionally hearing voices deep inside his 
head, which were pleasant.  He believed that people were 
against him, looked down on him, and said bad things about 
him.  The veteran planned to quit his current job because 
people called him crazy and schizophrenic.  Mental status 
examination found the veteran to be a very pleasant man, who 
was well groomed and cooperative.  He appeared somewhat 
subdued but euthymic.  The veteran also reported some 
depression, and his affect was constricted.  It was noted 
that the veteran had ideas of reference and was avoidant and 
withdrawn, although he had no difficulty doing his own 
shopping and taking care of his own affairs.  The veteran 
reported auditory hallucinations, voices deep inside his head 
that were pleasant.  He was oriented as to time, place, 
person, and situation.  The veteran's concentration was good.  
The Axis I diagnosis was schizophrenia, paranoid type, by 
history, currently in remission with some ideas of reference 
and some active withdrawal.  The Axis V comment indicated 
that the veteran was able to work, although he was about to 
quit his current job.  The veteran did not have an active 
social life, although he maintained concern about his 
daughter and family.  The veteran's GAF score was 
approximately 60, with impairment of both vocational and 
interpersonal spheres.

The veteran's Social Security Administration (SSA) records 
contain an April 1998 Notice of Award, which indicates that 
the veteran became disabled for SSA purposes on August 2, 
1996, due to his schizo-affective disorder.  Prior to that, 
the veteran had been in receipt of supplemental security 
income (SSI).  The veteran indicated that he began to call in 
sick in April 1996, as he was unable to get along with his 
co-workers, and that he quit work in August 1996.  A general 
clinical evaluation was conducted in March 1998 in connection 
with the veteran's application for disability benefits, and 
it was noted at that time that the veteran had impaired 
social functioning, concentration, and task persistence, as 
well as deterioration in work-like settings.

At his hearing before a Member of the Board (conducted in 
December 1999), the veteran's spouse testified that when she 
met the veteran in 1994, he was depressed and lonely.  
(Transcript (T.) at 4).  They were married in October 1996, 
and at that time, she could tell that he was really sick.  
Id.  He would talk to himself and wake up crying.  Id.  The 
veteran indicated that he had started to receive SSI in 1992, 
at which time he worked cleaning buildings.  (T. at 5).  The 
veteran had been on SSI up until 1997, when he was granted 
disability benefits.  Id.  The veteran's wife stated that the 
veteran heard voices and that he did not want to socialize or 
be with people.  (T. at 6).

III.  Application and Analysis

Upon review of the applicable schedular criteria in effect 
prior to November 7, 1996, and the pertinent evidence of 
record, the Board finds that a 10 percent evaluation was 
warranted for the period from October 31, 1988, to June 
6,1996, and that a 30 percent evaluation was warranted for 
the period from June 6, 1996, to November 7, 1996.

With respect to the veteran's evaluation for paranoid 
schizophrenia from October 31, 1988, to June 6, 1996, the 
Board notes that the contemporaneous clinical evidence of 
record shows that the veteran had been diagnosed with 
schizophrenia and that he had done well on medication.  
During this time, the record is negative for psychotic 
productions, such as thought disorder, bizarre mannerisms, 
and inappropriate affect.  The record is also negative for 
suicidal, homicidal, and violent ideations, as well as 
reports of sensory hallucinations.  Further, upon VA 
examination in October 1993, the veteran's schizophrenia was 
found to be in remission, and it was noted that he took 
psychotropic drugs and met with a psychiatrist once a month 
for his schizophrenia.  The veteran was also found to be an 
intelligent man and capable of managing his own affairs, both 
legal and financial.  Also, as evidenced by the veteran's SSA 
records, he was able to work and receive Supplemental 
Security Income from approximately 1992 to 1996.  Further, at 
his hearing before a Member of the Board, the veteran 
indicated that he had received SSI until 1997.

As discussed above, Diagnostic Code 9203 provided for a 
noncompensable evaluation where the psychosis was in full 
remission, a 10 percent evaluation where there was evidence 
of mild impairment of social and industrial adaptability, a 
30 percent evaluation where there was evidence of definite 
impairment of social and industrial adaptability, and a 50 
percent evaluation where there was evidence of considerable 
impairment of social and industrial adaptability.

In this regard, the Board finds that the clinical evidence 
shows that the veteran's schizophrenia was controlled by 
medication and counseling to such a degree that it was in 
remission.  The Board also finds that the record shows that 
the veteran was employed.  As such, the Board concludes that 
the veteran's disability picture during this time period more 
nearly approximated the schedular criteria for a 10 percent 
evaluation than that required for a 30 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 
1991).  During this period, the veteran was, at most, mildly 
impaired in his social and industrial adaptability, but there 
was no evidence of definite impairment.  To reiterate, the 
veteran's schizophrenia was in remission, and he was 
employed.

With respect to the veteran's evaluation for paranoid 
schizophrenia from June 6, 1996, to November 7, 1996, the 
Board notes that the contemporaneous evidence of record 
indicates that the veteran had auditory hallucinations.  He 
was depressed, suspicious of people, and did not get along 
well with his co-workers.  Indeed, the veteran stated in his 
SSA application that he had quit work in August 1996, as he 
could not get along with his co-workers.  Upon VA examination 
in June 1996, the veteran's GAF was 60, and the examiner 
found impairment in both the veteran's vocational and 
interpersonal spheres.

To reiterate, Diagnostic Code 9203 provided for a 10 percent 
evaluation where there was evidence of mild impairment of 
social and industrial adaptability and a 30 percent 
evaluation where there was evidence of definite impairment of 
social and industrial adaptability.

In this regard, the Board finds that the pertinent evidence 
shows that the veteran was indeed impaired in his vocational 
and interpersonal spheres during the time period at issue.  
As such, applying the doctrine of reasonable doubt, as 
between mild impairment and definite impairment, the Board 
finds that the veteran's disability picture more nearly 
approximated the schedular criteria for a 30 percent 
evaluation than that required for a 10 percent evaluation.  
Id.

As to an evaluation higher than 30 percent for the veteran's 
schizophrenia, from June 6, 1996, to November 7, 1996, the 
Board stresses that the VA examiner indicated in June 1996 
that the veteran's paranoid schizophrenia was still in 
remission, although with some ideas of reference and active 
withdrawal, and that the veteran was able to work, although 
he planned to quit his job.  The Board also stresses that the 
veteran reportedly did not quit his job until August 1996.  
As such, given the veteran's ability to work, the Board does 
not find evidence of considerable social and industrial 
impairment, in order to warrant a 50 percent disability 
rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's paranoid schizophrenia, from October 31, 1988, to 
June 6, 1996, is denied.


A 30 percent disability rating is granted for the veteran's 
paranoid schizophrenia, from June 6, 1996, to November 7, 
1996, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

